*586RESOLUCIÓN
Examinada la “Moción Asumiendo Representación Legal y Solicitando Reinstalación” presentada por la parte peticionaria, se reinstala al señor José A. Díaz Algarín a la abogacía y notaría con la obligación de comparecer ante la Comisión de Ética del Colegio de Abogados.

Notifíquese por telefax y por la vía ordinaria.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Asociado Señor Rivera Pérez provee-ría “no ha lugar” a la solicitud de reinstalación y proveería “con lugar” a la solicitud de asumir representación legal. Señaló que una vez el Sr. José A. Díaz Algarín hubiera subsanado las deficiencias señaladas por la Oficina de Ins-pección de Notarías y contestado la querella presentada ante el Colegio de Abogados, el Tribunal estaría en posición de evaluar su solicitud de reinstalación. El Juez Asociado Señor Rebollo López no intervino.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo